Judgment, Supreme Court, Bronx County (Fred Eggert, J.), rendered November 1, 1988, convicting defendant after jury trial of robbery in the second degree, and sentencing him as a second violent felony offender to 6 to 12 years imprisonment, unanimously affirmed.
This Court rejects defendant’s argument that inconsistencies in the complaining witness’ testimony rendered the verdict against the weight of the evidence. The claimed inconsistencies involve essentially collateral matters and can reasonably be attributed to an apparent deficiency in complainant’s communication skills. Additionally, the complainant’s testimony was substantially corroborated by the testimony of the arresting officers, who observed defendant’s street attack on the complainant and recovered from defendant a razor and the amount claimed to have been stolen. Viewing the evidence in the light most favorable to the People, defendant’s guilt was sufficiently proven, and an examination of the claimed inconsistencies in the complainant’s testimony, applying reasonable inferences, indicates that the jury gave the evidence the weight it should have been granted (see, e.g., People v Gonzalez, 158 AD2d 407, lv denied 75 NY2d 966).
This court perceives no abuse of discretion by the trial court in imposing sentence (People v Davis, 92 AD2d 177, affd 61 NY2d 202). Concur—Carro, J. P., Milonas, Asch, Kassal and Rubin, JJ.